This is an appeal from an order discharging a garnishment. The appeal was not filed in this court until about six months after the order sought to be reversed was rendered in the trial court. By reason of section 5261, Rev. Laws 1910, where an order discharging or dissolving a garnishment is made, the party who obtained such garnishment, and who desires to appeal therefrom, must except to such order for the purpose of having the same reviewed by the Supreme Court and obtain from the trial court, upon application therefor, an order granting not exceeding 30 days within which to appeal therefrom; and the petition in error must be filed with the clerk of this court within the time fixed by the order of the trial court, not exceeding 30 days; and, where the petition in error is not filed in this court until after the expiration of said period of time the court is without jurisdiction to review same, and the cause must be dismissed. Kennedy Mer. Co. v. Dobson et al.,ante, 138 P. 147; Ray v. Wade, 31 Okla. 616, 122 P. 169;Smith v. Eldred et al., 31 Okla. 352, 121 P. 195; First Nat.Bank of Hobart v. Spink et al., 21 Okla. 468, 67 P. 1019.
The appeal is accordingly dismissed.
All the Justices concur.